Citation Nr: 0324248	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-18 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cervical and lumbar 
spine degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1960 to March 1964.

This appeal arises from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that determined that a claim of 
entitlement to service connection for degenerative joint 
disease of the cervical and lumbar spines due to trauma was 
not well grounded.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran testified before an RO hearing officer in October 
2000.  The veteran withdrew his request for a hearing before 
a member of the Board.  

The veteran has submitted medical evidence linking his 
headaches to degenerative joint disease of the cervical 
spine.  This is referred to the RO as an informal service 
connection claim.  

In September 2002, the Board undertook development of the 
evidence.  On May 1, 2003, the regulation authorizing the 
Board to develop evidence or to cure a procedural defect was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
decision herein is based in part on evidence developed by the 
Board pursuant to the invalidated regulation, however, 
because the decision is favorable to the veteran, he will not 
be unfairly prejudiced by the Board's adjudication.  


FINDING OF FACT

The medical evidence relates cervical and lumbar spine 
degenerative arthritis to an injury that was incurred during 
active service.



CONCLUSION OF LAW

Cervical and lumbar spine degenerative arthritis was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect that in 
May 1962 he reported having injured his right shoulder in a 
fall from a trampoline about a month earlier.  He reported 
that since that time he had vague pains in the right shoulder 
and arm with right hand extensor and biceps weakness.  An 
examiner found tenderness over the medial femur [sic] and 
lower lateral deltoid.  The impression was possible medial 
nerve injury.  X-rays were negative.  Because of the minimal 
weakness on forced extension of the flexed arm with no other 
neurological deficit, the final impression was indirect 
trauma to the musculo-cutaneous nerve on the right with 
minimal residual at present time.  

The veteran made no further complaint of right arm pain or 
weakness during active service and the SMRs are silent for 
any specific complaint of cervical or lumbar spine symptoms; 
however, in April 1963, he complained of tingling in the 
legs.  In March 1964, the veteran underwent a separation 
examination, the report of which is negative for any arm, 
shoulder, neck, or lumbar spine abnormality.  

The veteran sought service connection for right shoulder pain 
in 1968 and in October 1968 service connection was granted 
for residuals of a shoulder injury.  

February 1990 VA X-rays showed degenerative disc disease of 
the lumbosacral spine.  August 1998 VA X-rays showed mild 
degenerative disc disease at C5-6 and C6-7 with disc 
narrowing and hypertrophic spurring and encroachment upon the 
neural foramina on the right at C5-6.  

In July 1999, the veteran reported increasing shoulder pain 
and he underwent a VA compensation and pension joints 
examination in August 1999.  The examination report does not 
address any neck or back pain.  

In December 1999, the veteran sought service connection for 
degenerative joint disease of the cervical and lumbosacral 
spines, claimed due to active service injury of the neck and 
lower spine.  Along with his claim, he submitted a December 
1999 VA outpatient treatment report from Clarksburg VA 
Medical Center that contains a diagnosis of degenerative 
joint disease of the cervical and lumbosacral spines.  The 
examiner stated, "There is a 50/50 chance that this 
degenerative arthritis has been made worse by the fact that 
this gentleman had sustained a trauma injury to the neck and 
lower spine".

As noted in the introduction, in May 2000 the RO determined 
that the claim was not well grounded on the basis that the 
SMRs did not show any cervical or lumbar spine treatment. 

In October 2000, the veteran testified that he told his 
recent VA examiner that he had hurt his shoulder and his back 
during active service.  He testified that since the injury he 
has had intermittent tingling in the legs.  Also since active 
service, he worked in the coal mines for 18 years, but never 
injured his neck or back.  He recalled seeing a private 
doctor for back pain around 1969.  

Private medical reports reflect that the veteran had L3-4 
degenerative disc disease in January 1981, cervical disc 
spurring at C6-7 in March 1981, and a herniated nucleus 
pulposus of the lumbar spine in August 1982.  A January 1981 
report notes that the veteran reported recent back pain after 
lifting at his job.  

In November 2001, the RO issued a supplemental statement of 
the case that determined that the medical evidence did not 
relate any part of the arthritis of the spine to the service-
connected shoulder disability.  

In September 2002, the Board requested a medical opinion 
concerning the claims.  

In January 2003, a VA physician reviewed the claims file and 
the pertinent post service medical history.  The examiner 
stated, "After review of the above information, it is my 
opinion that it is at least as likely as not that the current 
cervical and lumbar spine disorder began in the service".  
The examiner supported the opinion by noting that the 
tingling in the legs that the veteran mentioned during active 
service in 1963 was consistent with lumbar back problems.  

II.  Veterans Claims Assistance Act of 2000 (VCAA) 

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because the decision is favorable to the veteran, another 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expenditure of 
VA's limited resources is not warranted.

III.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In this case, although there is no mention of cervical spine 
or lumbosacral spine injury during active service or within a 
year following active service, there is uncontroverted, 
competent medical evidence linking current cervical and 
lumbar spine disabilities to active service.  Because the 
medical evidence that indicates that it is at least as likely 
as not that the claimed disabilities began during active 
service is persuasive, the Board finds that it is at least as 
likely as not that degenerative arthritis of the cervical and 
lumbar spines are related to an active service injury.  In 
this case, the benefit of the doubt doctrine is for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Thus, the service 
connection claims are granted.  


ORDER

Entitlement to service connection for cervical and lumbar 
spine degenerative arthritis is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

